NO. 12-10-00045-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
EFRAIN CONTRERAS,
APPELLANT                                                  '    APPEAL FROM THE 241ST

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant was convicted
of aggravated sexual assault of a child. Thereafter, Appellant filed a notice of appeal.
         To be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s certification of
the appellant’s right to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX.
R. APP. P. 25.2(d). The certification should be part of the record when notice is filed, but
may be added by timely amendment or supplementation. Id. Appellant’s notice of
appeal does not include the required certification.
         On March 30, 2010, this court notified Appellant through his counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not
include the trial court certification. The notice also informed Appellant that the appeal
would be dismissed unless, on or before April 9, 2010, the clerk’s record was amended to
include the required certification.           The deadline for responding to this court’s notice
has expired, and the clerk’s record has not been amended to show Appellant’s right to
appeal. Therefore, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                          (DO NOT PUBLISH)